Citation Nr: 1009034	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-34 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to March 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2007, a 
statement of the case was issued in August 2008, and a 
substantive appeal was received in October 2008.   

The Veteran requested a hearing before the Board in his 
October 2008 substantive appeal; however, he subsequently 
withdrew that request by way of a December 2009 
correspondence.  


FINDING OF FACT

The Veteran does not have current bilateral hearing loss 
disability for VA compensation purposes.


CONCLUSION OF LAW

Alleged bilateral hearing loss was not incurred in or 
aggravated by the Veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated September 2006.                                                                   

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  



Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran a 
physical examination in April 2007, obtained a medical 
opinion as to the etiology and severity of the alleged 
disability, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the Veteran's claims file; and the 
appellant has not contended otherwise.  

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board notes that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the 


frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The Veteran contends that his hearing loss is due to flying 
hundreds of hours in helicopters while serving as crew chief 
and door gunner.  He states that he was constantly exposed to 
engine noises, as well as generator and artillery noise 
without hearing protection.  He stated that he remembers 
experiencing periods of deafness and ringing in both ears.  
He also stated in an October 2006 Statement in Support of the 
Claim (VA Form 21-4138) that on one occasion, an incoming 
mortar landed very close to him.  When it exploded, there was 
a loud noise which caused him to experience hearing loss for 
a short period of time.   

The Veteran has submitted a statement from his wife in which 
she states that the Veteran had hearing loss on his left side 
when the two of them met in 1970.  She stated that she always 
had to sit on his right side so that he could understand what 
she was saying.  However, she noted that over the years his 
hearing has gotten worse.  

Another lay statement notes that M.D. and A.D. have noticed a 
decrease in the amount that the Veteran can hear; and that 
the Veteran is unable to follow conversations when they go 
into restaurants because he cannot hear.  

The Board notes that the Veteran's December 1966 entrance 
examination reflects that right ear pure thresholds at 500 
hertz, 1000 hertz, 2000 hertz, and 4000 hertz (converted to 
ISO (ANSI) units) were measured at 15, 10, 10, and 5 decibels 
respectively.  Left ear pure thresholds at 500 hertz, 1000 
hertz, 2000 hertz, and 4000 hertz (converted to ISO (ANSI) 
units) were measured at 20, 15, 30 and 40 decibels 
respectively.  He completed a Report of Medical History in 
conjunction with the examination.  In it, he indicated by 
checked box that he had hearing loss.  Handwritten were the 
words: "hearing loss - [left] cause undet[ermined]."  The 
service treatment records contain no additional findings 
regarding the Veteran's hearing.  There was no audiologic 
test upon separation from service.

The Veteran submitted an April 2006 correspondence from Dr. 
H.R.N. in which he states that the Veteran's "hearing loss 
is secondary to noise induced loss [secondary] to military 
service as a helicopter gunner 1967-1969."  

The Veteran underwent a VA examination in April 2007.  The 
examiner reviewed the claims file in conjunction with the 
examination.  He noted that the Veteran's entrance 
examination showed mild, pre-existing hearing loss in the 
left ear.  The Veteran reported that he had frequent 
childhood ear infections that were treated with a hot 
compress.  He stated that noise exposure prior to service 
included target shooting on five occasions.  During service, 
he reported exposure to helicopter engine noise, firearms, 
and artillery fire.  He denied any excessive noise exposure 
since discharge from service. 

Upon examination, right ear pure thresholds at 500 hertz, 
1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were 
measured at 5, 5, 10, 5, and 20 decibels respectively.  Left 
ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 
3000 hertz, and 4000 hertz were measured at 10, 15, 20, 25, 
and 35 decibels respectively.  Speech recognition scores were 
100% in the right ear at 55 decibels; and were 100% in the 
left ear at 65 decibels.  The examiner noted that there was 
mild high frequency sensorineural hearing loss in the right 
ear and mild mixed hearing loss in the left ear.  Speech 
discrimination was good.  When asked whether or not the 
Veteran's hearing loss was the result of exposure to acoustic 
trauma in service, the examiner found that he could not 
resolve the issue without resorting to mere speculation.  The 
examiner's inability to render an opinion was due in part to 
the fact that there was no separation examination to show any 
degree of additional hearing loss incurred in service.    

Although service entrance examination results suggest hearing 
loss at the time of entry into service, there are no other 
service hearing test results to consider.  At any rate, VA 
audiometric testing in April 2007 shows no current hearing 
loss disability as defined by 38 C.F.R. § 3.385.  That is, 
the Veteran's current hearing acuity is not manifested by 
auditory thresholds of 40 decibels or greater in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz of 40 
decibels or greater; or 26 decibels for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz; or speech 
recognition scores using the Maryland CNC Test that are less 
than 94 percent.  

The Board does not dispute the credibility of the Veteran's 
statements regarding his diminished hearing or the lay 
statements that he submitted.  The Board simply finds that 
the Veteran's diminished hearing does not constitute a 
"disability" as defined by 38 C.F.R. § 3.385.  The Board is 
bound by this regulation which defines hearing loss 
disability in terms of specific medical test results.  The 
Board notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability. See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

In view of the medical evidence showing that the Veteran does 
not have current hearing loss disability as defined in 38 
C.F.R. § 3.385, the preponderance of the evidence weighs 
against the claim.  As the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine does 
not apply, and the claim for service connection for bilateral 
hearing loss must be denied.  See Gilbert v. Derwinski, 1 
Vet. App 49 (1990).
 
Should the Veteran's hearing acuity decrease in the future, 
he may always submit new and material evidence to reopen his 
claim.  Such evidence would include audiometric evidence 
suggesting that the criteria of 38 C.F.R. § 3.385 have been 
met. 




ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


